IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                                                 FILED
VICKIE DIANNE TUTTLE,                   )
                                                                  January 30, 1998
                                        )
      Plaintiff/Appellee,               )                        Cecil W. Crowson
                                        )                       Appellate Court Clerk
                                        )      Coffee Circuit
VS.                                     )      No. 1883D
                                        )
                                        )      Appeal No.
ROBERT EDWARD TUTTLE,                   )      01A01-9512-CV-00546
                                        )
      Defendant/Appellant.              )


                                    ORDER
      This appeal involves a contested divorce proceeding in which one of the
litigants is an incarcerated felon. We filed our opinion affirming the trial court on
October 10, 1997 based only on our consideration of the record and the husband’s
brief because the wife did not file a brief and made no other appearance of any sort
on this appeal.


      On December 23, 1997, Ms. Tuttle’s lawyer mailed a letter to the three
members of the panel explaining his role in the litigation court and taking issue with
portion of the opinion stating that “any technical defect resulting from Ms. Tuttle’s
counsel’s failure to comply with Tenn. Code Ann. § 36-4-107(a) is of no
consequence.” Ms. Tuttle’s lawyer asserts that he was not responsible for the
contents of Ms. Tuttle’s complaint because he was not representing her when the
complaint was filed. We will treat Ms. Tuttle’s lawyer’s letter as a late-filed petition
for rehearing. Even though the letter was not filed within ten days of the entry of our
opinion, we have determined that the unusual circumstances surrounding this appeal
warrant altering the portion of our October 10, 1997 opinion referring to counsel’s
failure to comply with Tenn. Code Ann. § 36-4-107(a).


      It is, therefore, ordered that the clerk file the December 23, 1997 letter and mail
a copy of the letter to Mr. Tuttle since the letter bears no indication that he has been
provided with a copy.
         If is further ordered that page 5 of the October 10, 1997 opinion be withdrawn
and replaced with the revised page 5 attached hereto.


         It is further ordered that Ms. Tuttle’s lawyer, having entered the case as counsel
of record, remains Ms. Tuttle’s lawyer for all purposes, even if he is representing Ms.
Tuttle pro bono, unless he is formally relieved of his responsibilities by proper court
order.


         ENTER, this ____ day of January, 1998.


                                           __________________________________
                                           HENRY F. TODD, PRESIDING JUDGE
                                           MIDDLE SECTION


                                           __________________________________
                                           SAMUEL L. LEWIS, JUDGE


                                           __________________________________
                                           WILLIAM C. KOCH, JR., JUDGE




                                            -2-